DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 Status
An amendment to the claims, filed 1/13/2022, is acknowledged.  Claims 1 is amended; Claims 5 and 14 are canceled.  No new matter is present.  Claims 1-2, 4, 6-13 and 15 are currently pending, Claims 7-9, 11-13, and 15 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US 20150337416) in view of Yasui et al. (US 2018/0312954)(previously cited).
With respect to Claims 1 and 4, Zhong teaches a cold-rolled high-strength steel sheet (i.e. plate) with excellent formability, the steel having a composition in mass%, as follows (abstract; para. 11-23):

Claim 1
Zhong
C
0.15-0.25
0.15-25
Si
1.5-2.5
1.0-2.0
Mn
2.0-3.0
1.5-3.0
P
≤ 0.02
≤ 0.015
S
≤ 0.01
≤ 0.012
Al
0.03-0.06
0.03-0.06
N
≤ 0.01
≤ 0.008
Fe
Balance with impurities
Balance with impurities


Thus, Zhong teaches a steel plate with a composition falling within or overlapping each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
The reference further teaches that the room temperature structure of 5-15 residual austenite, 10-30% ferrite, and 60-80% martensite, thus teaching microstructural ranges falling within the claimed ranges. (para. 11).
In summary, Zhong teaches a cold-rolled high-strength steel plate with substantially the same composition and microstructure as the instantly claimed steel plate; however, the reference is silent as to an inner oxide layer with the claimed properties.
Yasui teaches a steel plate with compositional ranges substantially overlapping that of Zhong and the instant claims, and further teaches at least one inner oxide layer comprising oxide particles including one or more including silicon dioxide, manganese silicate, and iron silicate. (para. 19-40).  Yasui teaches inner oxide layers comprising a projecting alloy layer with a thickness of 2 microns or more and maximum oxide particle diameter of 50-400 nm and also a miniaturized layer, with a thickness of 0.1-5 microns and a maximum diameter of oxide particles of 10-200 nm and is therefore deemed to teach at least one inner oxide layer with a thickness and particle size overlapping the claimed ranges. (para. 28-
It would have been obvious to one of ordinary skill in the art to modify the steel plate of Zhong to include at least one inner oxide layer comprising oxide particles of one or more of silicon dioxide, manganese silicate, and iron silicate with an inner oxide layer thickness, oxide particle diameter, and oxide particle number density, as taught by Yasui, in order to improve corrosion resistance and plating adhesion while maintaining high strength.  It would have been further obvious to one of ordinary skill in the art to select an optimum or workable number density (and thus select an average spacing between oxide particles) from the ranges taught by Yasui, in order to obtain desired properties including chipping resistance and plating adhesiveness.  
As Zhong in view of Yasui teach a cold-rolled high-strength steel with substantially the same composition, microstructure, and inner oxide layer thickness, it would be necessarily expected to result in the same properties including an inner oxide layer comprising an iron matrix, average spacing between oxide particles, and a lack of Si and Mn enrichment in the surface of the steel plate. MPEP 2112.01.
Finally, the limitation “wherein after phosphating, the phosphate crystals covered the surface of the steel plate uniformly, and the crystal size is less than 10µm, wherein the coverage area exceeds 80%” is drawn to properties/structure of the steel plate “after phosphating” which is not required.  That is, the phrase “after phosphating” is interpreted as a conditional limitation and is therefore, an optional limitation.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  As Zhong in view of Yasui teach a steel plate as required by the remaining limitations of 
With respect to Claim 2, Zhong is silent as to the addition of one or more of the recited elements.  Yasui teaches the addition of Ti: ≤ 0.15 mass% to improve strength, Nb: ≤ 0.1 mass% to improve strength, Mo: ≤ 2.0 mass% to improve strength, Ni: ≤ 2.0 mass% to improve strength, and Cr: 0.01-2.0 mass% to improve strength. (para. 107-112).
It would have been obvious to one of ordinary skill in the art to modify the steel plate of Zhong to include one or more of Ti: ≤ 0.15 mass%, Nb: ≤ 0.1 mass%, Mo: ≤ 2.0 mass%, Ni: ≤ 2.0 mass%, and Cr: ≤ 2.0 mass%, as taught by Yasui, in order to, for example, improve the strength of the steel plate.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.
With respect to Claim 10, as detailed in the rejection of Claim 1 above, Zhong in view of Yasui teach a steel plate wherein an inner oxide layer comprises oxide particles of one or more of silicon dioxide, manganese silicate, and iron silicate. (see rejection of Claim 1 above).

Claims 1-2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US 20150337416) in view of Yasui et al. (US 2018/0312954)(previously cited) and Kojima et al. (US 2013/0236740).
In the alternative to the above rejection of Claims 1-2, 4, and 10, Zhong and Yasui are silent as to phosphating the steel plate such that it comprises “phosphated crystals.”
Kojima teaches a steel sheet with overlapping compositional ranges of C, Si, Mn, P, S, and Al to those of Zhong and the instant claims, and further teaches subjecting the steel sheet to a step of phosphating resulting in phosphated crystals with an average crystal size of 10 µm or less. (para. 31-38, 
It would have been obvious to one of ordinary skill in the art to modify the steel plate of Zhong in view of Yasui to perform a step of phosphating resulting in a surface coating with phosphated crystals having an average crystal size of 10 µm or less, as taught by Kojima, in order to obtain an improved chemical conversion coating and thereby improve, for example, the corrosion resistance of the steel plate.  Furthermore, it would have been obvious to one of ordinary skill in the art to fully and uniformly cover the surface of the steel plate with the phosphated crystal taught by Kojima, in order to maximize the desired protection of the chemical conversion coating.

Response to Arguments
Applicant’s arguments, filed 1/13/2022, with respect to the rejection(s) of claim(s) 1-2, 4-6, and 10 over Kawata under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendments to claim 1.  Specifically, Kawata teaches a cold-rolled steel sheet requiring bainite and/or bainitic ferrite and thus, fails to teach a steel with a microstructure as required by the amended Claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhong in view of Yasui, and in the alternative, further in view of Kojima as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735